  Case 1:21-cr-00024-CFC Document 3 Filed 03/23/21 Page 1 of 3 PageID #: 2




                                          SEALED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                   )
                                           )
             v.                            )   Crim. Action. No. 21-   1Y- J ~ ~
BRIAN BENTON, JR,                  ~ ~&@IJ~[ID
                    Defendant.            )

                                   INDICTMENT

       The Grand Jury for the District of Delaware charges that:

                                   DEFINITION

      For purposes of this Indictment, the term "sexually explicit conduct'' is

defined in Title 18, United States Code, Section 2256(2)(A), and includes but is not

limited to: sexual intercourse, including genital-genital, oral-genital, anal-genital,

or oral-anal, whether between persons of the same or opposite sex; masturbation;

and actual and simulated lascivious exhibition of the anus, genitals, and pubic area

of any person. Moreover, the term "visual depiction" is defined in Title 18, United

States code, Section 2256(5), and includes but is not limited to data stored on

computer disk or by electronic means which is capable of conversion into a visual

image, and data which is capable of conver sion into a visual image that has been

transmitted by any means, whether or not stored in a permanent format. Finally,

the term "minor" is defined in Title 18, United States Code, Section 2256(1), as any

person under the age of eighteen years.

                                                                             F l'...EC


                                                                         MAR 2 3 2021
                                          1
  Case 1:21-cr-00024-CFC Document 3 Filed 03/23/21 Page 2 of 3 PageID #: 3




                                    COUNT ONE

              (Possession of Prepubescent Child Pornography)

      On or about September 14, 2020, in the District of Delaware and elsewhere,

the defendant, BRIAN BENTON, JR., did knowingly possess a matter containing

any visual depiction that had been mailed, and shipped and transported using any

means and facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce, and that was produced using materials which had

been mailed and so shipped and transported, by any means including by computer,

the production of such visual depiction having involved the use of a prepubescent

minor engaging in sexually explicit conduct and such visual depiction being of such

conduct; to wit, BRIAN BENTON, JR., did knowingly possess computer files

containing visual depictions of prepubescent minors who were engaged in sexually

explicit conduct, all in violation of Title 18, United States Code, Sections

2252(a)(4)(B), 2252(b), and 2256.




                                        2
   Case 1:21-cr-00024-CFC Document 3 Filed 03/23/21 Page 3 of 3 PageID #: 4




                              NOTICE OF FORFEITURE

          Upon conviction for violating Title 18, United States Code, Sections 2252, as

set forth in Count One of the Indictment, the defendant, BRIAN BENTON, JR.,

shall forfeit to the United States any and all matter that contains visual depictions

of child pornography or visual depictions that are obscene or that are or appear to

be of minors engaged in sexually explicit conduct, that are produced, transported,

mailed, shipped, or received in violation thereof; any property constituting or

derived from any proceeds BRIAN BENTON, JR. , obtained directly or indirectly as

a result of the aforementioned violations; and any and all property used or intended

to be used in any manner or part to commit and to promote the commission of the

aforementioned violations, including the following items seized on or about

September 14, 2020:

      •   Samsung Galaxy SM-S767VL (J7 Crown)
      •   Galaxy SM-S327VL (J3 Luna Pro)
      •   Samsung Phone, Galaxy (Black w/ Silver Trim)

All pursuant to Title 18, United States Code, Section 2253.

                                                 A TRUE BILL:


                                                 Foreperson

DAVID C.WEISS
UNITED STATES ATTORNEY
By:       Is I Graham L. Robinson
          Graham L. Robinson
          Assistant United States Attorney

Dated: March 23, 2021
                                             3
